Citation Nr: 1409980	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  07-32 583	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses not previously authorized that were incurred for treatment at the Halifax Medical Center Emergency Department, for the period extending from May 30, 2006 to May 31, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 administrative decision issued by the Department of Veterans Affairs (VA), Gainesville Medical Center (MC), located in Gainesville, Florida.  Both the claims file and the medical appeals file are before the Board.

The Veteran's claim was remanded by the Board for additional development in January 2010 and March 2012.  The matter again is before the Board.

 
FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1971 to July 1973.

2.  On February 14, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  In reaching that conclusion, the Board acknowledges that the February 2014 letter from the Veteran's representative referenced "the current claim for increased rating and TDIU before the Board."  A review of the Veteran's paper and electronic claims files does not indicate that such claims are before the Board and clearly represented a typographical error and that the letter's clear intent was to withdraw the claim for unreimbursed medical expenses, as earlier in the letter the representative specifically mentioned that the Veteran, "would like to withdraw his claim because the medical expenses have been reimbursed by VA."  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


